Citation Nr: 1215054	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  06-18 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had active service from January 1963 to January 1968. 

The appeal comes before the Board of Veterans' Appeals (Board) from December 2004 and October 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  Although the RO characterized the Veteran's claim for bilateral hearing loss as a request to reopen a previously denied claim, the Board notes that the prior denial in March 2003 never became final, because within one year of that determination evidence was received, including private medical records showing hearing loss, with medical evidence of hearing loss not previously of record.  This necessitated the RO's reconsideration of that issue by the December 2004 decision, which was then followed by the Veteran's timely appeal. 

The Board in a January 2009 decision denied service connection for bilateral hearing loss and tinnitus.  The Veteran then appealed that decision, and in a December 2010 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's January 2009 decision and remanded the case for actions consistent with the Court's decision.  The Board remanded the Veteran's claims in January 2012. 

Although a November 2010 Board decision remanded issues of service connection for eczema and pemphigus, a December 2010 rating decision granted service connection for atopic dermatitis and tinea cruris.  By this rating decision the RO granted service connection for all skin disabilities which were in appellate status before the Board.  Accordingly, there are currently no service connection claims regarding any skin disorders currently in appellate status before the Board.


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service, or for many years thereafter, and the current bilateral hearing loss is not related to service.

2.  Tinnitus was not shown in service, or for years thereafter, and the current tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b), 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011). 

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 1154(b), 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In January 2003, March 2004, and May 2005, prior to the respective rating decisions on appeal, the RO sent letters to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A March 2006 letter advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the Veteran's service treatment records, VA medical records, and private treatment records have been obtained.  The Veteran has been provided VA audiometric examinations.  The Veteran has submitted private medical evidence in support of his claims.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Neither the Veteran nor his representative has indicated that there is any additional obtainable evidence that should be obtained to substantiate the claims.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claims.

II.  Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within a year from the date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of the disease during the period of service, but this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims has held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Hensley, 5 Vet. App. at 159-60.

III.  History and Analysis

Initially the Board notes that there is no indication of any complaints of hearing loss or tinnitus during the Veteran's active duty service.  The audiological examinations during service show that the Veteran did not have any hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  A December 1962 examination at the time of his enlistment shows that the Veteran had right ear puretone thresholds of 0, 5, 10, 0, 0, and -5 decibels at 250, 500, 1000, 2000, 4000, and 8000 Hertz, respectively.  The left ear puretone thresholds were 5, 5, 0, 0, 5, and -5 decibels at 250, 500, 1000, 2000, 4000, and 8000 Hertz, respectively.  The Veteran was provided another examination in August 1966.  The right ear puretone thresholds were 0, 0, 5, and 15 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  The left ear puretone thresholds were 0, 0, 5, and 35 decibels at 500, 500, 1000, 2000, and 4000 Hertz, respectively.  

The Veteran was provided an audiological examination for discharge from service in January 1968.  The right ear puretone thresholds were 15, 5, 0, and 5 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  The left ear puretone thresholds were 10, 5, 0, and 15 decibels at 500, 500, 1000, 2000, and 4000 Hertz, respectively.  On his January 1968 Report of Medical History the Veteran denied ever having had hearing loss or ear trouble.  

As noted above, the service treatment records contain no complaints of hearing loss or tinnitus and the audiometric examinations in service revealed normal hearing.  Therefore, hearing loss and tinnitus were not noted during service.  See 38 C.F.R. § 3.385.

Private medical records reveal that in October 1985 and May 1987 the Veteran specifically denied having ear or hearing problems.  The October 1985 private record appears to indicate that the Veteran had audiometric thresholds of 25 decibels at all frequencies measured, at 250, 500, 1000, 2000, 4000, and 8000 Hertz, in both ears.  The May 1987 private record contains audiological readings showing that the Veteran had normal hearing in both ears.  The Veteran had right ear puretone thresholds of 15, 10, 5, 0, 10, and 10 decibels at 250, 500, 1000, 2000, 4000, and 8000 Hertz, respectively.  The left ear puretone thresholds were 10, 10, 10, 10, 5, and 5 decibels at 250, 500, 1000, 2000, 4000, and 8000 Hertz, respectively.  

The record reveals no complaints of hearing loss or tinnitus until he was seen by a private ENT in October 2002.  The Veteran reported excessive exposure to noise in Vietnam.  He stated that he had had progressive hearing loss for the past 10 years.  The ENT sent the Veteran for a private audiology examination which confirmed bilateral hearing loss.  The October 2002 ENT report, the private audiology report, and a follow up ENT report in December 2002, do not address the etiology of the Veteran's hearing loss and tinnitus.

The Veteran was initially given a VA audiometric examination in August 2006.  The Veteran reported significant noise exposure and acoustic trauma in service, and reported working after service as a civil service mechanic for one year, with occupational noise exposure.  He then worked for a government public works department as a mechanic, again with occupational noise exposure, until retirement in 1986 due to medical disability.  He denied a history of significant recreational noise.  The Veteran further reported that he became aware of having tinnitus a few years after service, and reported that his tinnitus was now a constant, very high pitched sound. 

The August 2006 VA examiner opined that the Veteran's tinnitus is most likely causally related to his sensorineural hearing loss.  The examiner found the Veteran to have moderately severe sensorineural hearing loss in the right ear and severe sensorineural hearing loss in the left ear.  The examiner concluded, based on the January 1968 separation audiogram in service showing normal hearing in both ears and the Veteran's report of first becoming aware of having tinnitus a few years after service, as well as based on the Veteran's history of noise exposure, that the Veteran had normal hearing upon service separation, and that neither the Veteran's hearing loss nor his tinnitus is causally related to acoustic trauma in service. 

The Veteran submitted an October 2006 audiometric examination report from a private hearing aid provider who does not indicate that she is an audiologist.  The provider noted the Veteran's reported significant noise exposure in service, but unremarkable post-service occupation noise exposure.  The Veteran reported a 38-year history of noticeable hearing loss and tinnitus.  No details of the Veteran's occupations after service were recorded.  The provider noted that the Veteran had bilateral severe to profound hearing loss.  She opined that the Veteran's hearing loss and tinnitus were very likely related to prolonged and excessive noise exposure during his military service.

The Veteran was provided another VA audiological examination in September 2011.  The Veteran reported that he served as a tank mechanic and that he was exposed to significant occupational noise exposure in service.  He reported post-service occupational exposure as a mechanic for the California civil service from 1969 to 1970, and then as a mechanic for the Guam Public Works from 1970 to 1986.  The Veteran reported recreational noise exposure from hunting.  The audiologist was unable to provide test results due to very poor test reliability.  The Veteran responded appropriately to interview questions, but during speech recognition testing, the Veteran did not respond to a single word at testing limits.

The September 2011 audiologist opined that the Veteran's bilateral hearing loss was not due to military service.  He noted that the Veteran had normal hearing bilaterally when separated from service and that medically there is no delay effect between noise exposure and hearing loss.  The audiologist cited to medical literature that stated that once the exposure to noise is discontinued there is no significant further progression of hearing loss as a result of noise exposure.  The audiologist was of the opinion that the Veteran's hearing loss was related to the Veteran's many years of post-service occupational noise exposure.  

The September 2011 audiologist went on to note that medically tinnitus is a symptom of hearing loss.  He opined that the Veteran's tinnitus is not related to the Veteran's military service.  He stated that because the Veteran had no hearing loss during service, because the Veteran reported that he became aware of tinnitus a few years after separation from service, and because the Veteran had civilian noise exposure for many years after service, the tinnitus was most likely due to the Veteran's civilian occupational noise exposure and not to service.  

The Veteran asserted on his May 2006 substantive appeal that he had excessive noise exposure in service and that he has had hearing loss and tinnitus ever since service.  In a February 2010 letter the Veteran alleged that he had combat noise exposure in Vietnam.  He also claimed that VA has failed to recognize his in-service noise exposure, which he asserted was much greater than his post-military exposure.   

The Board does not dispute that the Veteran had significant noise exposure during service.  Even if it were to be conceded that the Veteran has combat service exposure to acoustic trauma, the fact remains that the service records reveal that he did not have a hearing loss disability or tinnitus upon separation from service.  Not only were there no recorded complaints of hearing loss or tinnitus during service, but the Veteran's audiological examination on separation from service revealed that the Veteran did not have hearing loss at that time.  Furthermore, on his January 1968 Report of Medical History for separation from service the Veteran specifically denied hearing loss and ear problems.  The Veteran again denied ear or hearing problems in October 1985 and May 1987.  Additionally, on private examination in October 2002 the Veteran only reported a 10-year history of hearing loss and on VA audiology examination in August 2006 the Veteran stated that tinnitus developed a few years after separation from service.  Although the Veteran maintains that he has had hearing loss since service, the fact that he was shown to have normal hearing when examined for discharge, and the fact that he previously denied hearing loss and any other ear problems for some years after service, indicates that his statements of hearing loss and tinnitus ever since service are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board finds that the October 2006 opinion from the private hearing aid provider is of no probative value.  The provider did not reveal any knowledge that the Veteran had normal hearing on separation from service.  The provider also indicated that the Veteran had no remarkable post-service noise exposure even though the Veteran has reported many times that he had many years of post-service noise exposure as a mechanic.  Because the hearing aid provider's opinion was based on incorrect facts, it is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (indicating a medical opinion based on incorrect factual premise is not probative).  

The Board finds that in this case the great weight of the probative evidence is against the Veteran's claims.  Two VA audiologists showed a thorough review of the Veteran's medical history and were of the opinion that the Veteran's hearing loss and tinnitus are unrelated to service.  In particular, the September 2011 audiology opinion provides an in-depth review of the Veteran's medical history and provides extensive rationale, based on medical literature, as to why the Veteran's bilateral hearing loss and tinnitus are unrelated to service.  

As noted above, the Veteran had normal hearing on discharge from service and he denied hearing loss and ear problems at time of discharge and again in October 1985 and May 1987.  A private audiology examination in May 1987 revealed that the Veteran still had normal hearing more than 19 years after discharge from service.  The October 2002 private ENT examination report notes that the Veteran reported a 10 year history of hearing loss.  Additionally, on VA examination in August 2006 the Veteran reported that he first noticed tinnitus several years after discharge from service.  Thus the great weight of the evidence supports the VA medical opinions against the Veteran's claims.  

In this case the preponderance of the evidence is thus against the claims for service connection for hearing loss and tinnitus.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


